DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed April 13, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references and foreign patent office examination reports with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received April 13, 2020 are acceptable for examination purposes.
Specification
The specification received April 13, 2020 has been reviewed for examination purposes.
Claim Interpretation
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The presence of reference characters is to be considered as having no effect on the scope of the claims.
Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “the fiber-reinforce plastic formed from” should be “the fiber-reinforced plastic is formed from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the battery cell package" in lines 3 and 7-9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 first recites “at least one battery cell package” in line 2 which includes more than one battery cell package.  Thus when plural battery cell packages are present, it is unclear which battery package(s) the term “the battery package” throughout the remainder of the claim is referring to.  It is suggested that the term “the battery package” be amended to “each of the at least one battery packages” to overcome this rejection.  Claims 2-9 do not remedy the issue of claim 1 and are rejected for the same reasons.
Claim 7 recites the limitations "the outside" in line 2 and “the inside”.  There is insufficient antecedent basis for these limitations in the claim.  Applicant is advised to replace the definite article of “the” in both instances to the indefinite article of “an” to overcome this rejection. Claim 8 does not remedy the issue of claim 7 and is rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (U.S. Patent Application No. 2016/0329538).
As to claim 1, Hughes discloses a battery module 200 for a motor vehicle (abstract), comprising a battery module housing 102 with an insertion opening and at least one battery cell package 300 arranged in the battery module housing, the battery cell package 300 having at least two battery cells 304 arranged parallel to one another and at least one compression pad 306 arranged parallel to the battery cells, the at least two battery cells 304 and the at least one compression pad 306 being stacked one on top of the other in any desired order in a thickness direction, the battery cell package 300 being inserted in an insertion direction through the insertion opening into the battery module housing 200, the battery cell package further having two insertion auxiliary 302 layers that respectively form outer sides of the battery cell package that are situated oppositely in the thickness direction (Figs. 2-4 as applied to claim 1).

    PNG
    media_image1.png
    563
    407
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    492
    780
    media_image2.png
    Greyscale

As to claim 3, Hughes teaches of two compression pads 306 arranged parallel to the battery cells 304 and the two outermost pads 306 are arranged respectively between an outer battery cell 304 and an adjacent insertion auxiliary layer 302 (Figs. 2-4 as applied to claim 3).
As to claim 9, Hughes teaches that the pads 306 have adhesive properties (para. [0035]).  As pads 306 are in contact with an adjacent insertion auxiliary layer 302 an outer cell 304 and also between each set of adjacent cells 304, and pads 306 provided between each layer of the stack have adhesive properties, the stack of cells 304, insertion auxiliary layers 302 and intervening adhesive pads 306 disposed between each are held to be adhesively bonded to one another (as applied to claim 9).  
Claim(s) 1-3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melack et al. (U.S. Patent Application No. 2018/0048036).
As to claim 1, Melack discloses a battery module 110 for a motor vehicle (abstract), comprising a battery module housing 112 with an insertion opening and at least one battery cell package 100 arranged in the battery module housing, the battery cell package 100 having at least two battery cells 106 arranged parallel to one another and at least one compression pad arranged parallel to the battery cells, the at least two battery cells 106 and the at least one compression pad being stacked one on top of the other in any desired order in a thickness direction, the battery cell package 100 being inserted in an insertion direction through the insertion opening into the battery module housing 112, the battery cell package further having two insertion auxiliary outermost layers 102 layers that respectively form outer sides of the battery cell package that are situated oppositely in the thickness direction (Figs. 1-2 as applied to clam 1).

    PNG
    media_image3.png
    874
    737
    media_image3.png
    Greyscale

As to claim 2, the metal can is formed of aluminum such as aluminum 1070 T0, formed by extrusion (para. [0040] as applied to claim 2).
As to claim 3, Melack  teaches of two compression pads arranged parallel to the battery cells 106 and the two outermost pads are arranged respectively between an outer battery cell 106 and an adjacent insertion auxiliary layer 102 (See marked-up Fig. 1 above, as applied to claim 3).
As to claim 10, Melack  discloses a method for producing a battery module 110, comprising:
- providing a battery module housing 112 with an insertion opening;
- providing a battery cell package 100 that has at least two battery cells 106 arranged parallel to one another and at least one compression pad arranged parallel to the battery cells 106, the at least two battery cells 106 and the at least one compression pad being stacked one on top of the other in any desired order in a thickness direction and the battery cell package 100 also having two insertion auxiliary layers (outermost layers 102) that respectively form outer sides of the battery cell package 100 and that are situated oppositely in the thickness direction;
- compressing the battery cell package 100 in the thickness direction; and
- inserting the compressed battery cell package 100 in an insertion direction through the insertion opening into the battery module housing 112 (Figs. 1-2 as applied to claim 10).
As to claim 11, the insert direction is orthogonal to the thickness direction of the stacked elements in the battery cell package 112 (Fig. 2 as applied to claim 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (U.S. Patent Application No. 2016/0329538) or Melack  et al. (U.S. Patent Application No. 2018/0048036) as applied to claim 1 above, and further in view of Anderson (U.S. Patent Application No. 2013/0157099).
Neither Hughes nor Melack  teach of providing a friction-reducing coating between the housing and cell module (claim 7).
Anderson disclosed providing a low-friction dielectric coating between a housing structure and a battery module inserted into a receiving area of the housing (para. [0024]).  The low-friction coating permits a lower insertion force upon insertion of the battery package 102 into a receiving portion in a corresponding housing.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Hughes or Melack  to include a low-friction dielectric coating between a housing structure and a battery module as taught by Anderson since it would have permitted a lower insertion force upon insertion of the battery package into a receiving portion in a corresponding housing.  
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (U.S. Patent Application No. 2016/0329538) or Melack  et al. (U.S. Patent Application No. 20180//48036) as applied to claim 1 above, and further in view of Melack et al. (U.S. Patent Application No. 2018/0083306, referred to as Melack-306).
Neither Hughes nor Melack teach of providing a friction-reducing coating between the housing and cell module (claim 7) wherein the material is formed of polytetrafluorethylene (claim 8).
Melack-306 disclosed providing a low-friction dielectric coating 702/802 between a housing structure and a battery module inserted into a receiving area of the housing (para. [0042]).  The low-friction material may be coated such as a paint (para. [0042], applied to claim 7).  The low-friction material can be a number of materials including polytetrafluoroethylene (para. [0042], applied to claim 8). The low-friction coating allowed for the cell arrangement to easily slide into the can.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of Hughes or Melack  to include a low-friction dielectric coating such as polytetrafluoroethylene between a housing structure and a battery module as taught by Melack-306 since it would have allowed for the cell arrangement to easily slide into the can.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Melack  et al. (U.S. Patent Application No. 2018/0048036) as applied to claim 10 above, and further in view of Hennige et al. (WO 2018/223166A).
Melack does not teach of compressing the cell stack between cylindrical rollers (claim 12).
Hennige teaches of a method and assembly for inserting a stack of batteries into a common housing.  The method and assembly include the use of rollers 7 and 8 which roll the stack into the housing (Figs. 1-4). The rollers maintain the stack height to a sufficient height to permit insertion of the stack into the housing, thereby imparting ad least a minor degree of compression defined by the upper and lower roller assemblies in relation to the stack and housing.  The assembly of Hennige facilitates stack insertion into a common housing in a reliable and reproduceable manner.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of inserting the stack of Melack  into a common housing using the roller assembly and method of Hennige since it would have provided a system and method that facilitated stack insertion into a common housing in a reliable and reproduceable manner.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tononishi (U.S. Patent Application No. 2017/0244081) in view of Kim (U.S. Patent Application No. 2011/0135985).
As to claim 1, Tononishi discloses a battery module 1 for a motor vehicle (abstract), comprising a battery module housing 12 with an insertion opening and at least one battery cell package 20 arranged in the battery module housing, the battery cell package 20 having at least two battery cells 100 arranged parallel to one another and at least one spacer 300 arranged parallel to the battery cells, the at least two battery cells 100 and the at least one spacer 300 being stacked one on top of the other in any desired order in a thickness direction, the battery cell package 20 being inserted in an insertion direction through the insertion opening into the battery module housing 12, the battery cell package further having two insertion auxiliary layers 400 that respectively form outer sides of the battery cell package that are situated oppositely in the thickness direction (Figs. 2-3 as applied to claim 1).

    PNG
    media_image4.png
    808
    585
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    787
    779
    media_image5.png
    Greyscale

As to claim 2, the case 10 (referenced as “110” in the reference) is formed of aluminum such as aluminum (para. [0095] as applied to claim 2).  The manner by which the product is formed (i.e. extrusion, in claim 1) is held to constitute a product by process claim.  As the case of Tononishi is formed a unitary aluminum construction, the structure is identical to an extruded aluminum casing.
As to claim 3, Tononishi teaches an array of spacers 300 arranged parallel to the battery cells 100 and the two outermost spacers 300 are arranged respectively between an outer battery cell 100 and an adjacent insertion auxiliary layer 400 (Figs. 1-2 as applied to claim 3).
As to claim 4, the insertion auxiliary layers 400 are formed of metal such as steel (para. [0105] as applied to claim 4).
The difference between claim 1 and Tononishi is that Tononishi does not disclose the spacers as compression pads.
As to the spacers, Tononishi teaches of the spacers being a variety of materials provided that they have insulating property (para. [0101]). 
Kim teaches that it was known in the art to select spacers 120 between adjacent batteries 110 in a stacked array to be selected from any of rubber, silicon, heat resistant plastic or heat resistant metal (para. [0020]), all of which have heat insulating properties and thus suitable for use in the construct of Tononishi.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the spacers of Tononishi to be silicon or rubber materials as taught by Kim since such materials were well known in the art as suitable spacer materials for stacked battery assemblies.  Upon the selection of such materials, the spacers would effectively have a degree of compressibility and therefore constitute “compression pads”.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tononishi (U.S. Patent Application No. 2017/0244081) in view of Kim (U.S. Patent Application No. 2011/0135985) as applied to claim 3 above, and further in view of Kawakami et al. (U.S. Patent Application No. 2019/0198830).
Tononishi teaches that the insertion auxiliary members 400 can be made of various materials including an insulating material having high strength (para. [0105]).
Modified Tononishi does not teach of the insertion auxiliary layers formed of fiber-reinforced resin (claim 5).
The selection of battery stack end plates to be any of metal or fiber reinforced plastic was known in the art at the time of the invention and well within the skill of the ordinary worker in the art as a suitable end plate material having sufficient strength for imparting compressive force to a battery module stack (para. [0070] of Kawakami). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of modified Tononishi to select the end plates to be fiber reinforced plastic as taught by Kawakami since it would have provided an equivalent light weight, high-strength end plate to impart sufficient compressive force to the battery stack.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tononishi (U.S. Patent Application No. 2017/0244081) in view of Kim (U.S. Patent Application No. 2011/0135985) and Kawakami et al. (U.S. Patent Application No. 2019/0198830) as applied to claim 5 above, and further in view of Thurmeier et al. (U.S. Patent Application No. 2014/0038029) or Pilpel et al. (U.S. Patent Application No. 2014/0360344).
Modified Tononishi does not teach of the insertion auxiliary layers formed of fiber-reinforced resin further having the fibers extend parallel to the insertion direction (claim 6).
The orientation of the fibers in fiber-reinforced resins was known to impact strength/stiffness of the resin.  Selecting the orientation to be parallel to the insertion direction (parallel to the to the major plate surfaces of the plate) was shown to improve the strength of the reinforced plastic plates.  Thurmeier recognized that orienting the fibers in a fiber reinforced composite material in a desired direction would have increased the stability and strength of the reinforced composite (para. [0023]).  Pilpel similarly understood that orientation of the fibers in a reinforced composite material, wherein the fibers have a length equivalent to the length of the material or structure wherein the fibers are present and in parallel with the direction of the structure would have improved the strength of the composite (para. [0043], Fig. 11).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to select the insertion auxiliary layers of modified Tononishi to be formed of fiber-reinforced resin further having the fibers extend parallel to the insertion direction as taught by either Thurmeier or Pilpel since it would have improved the mechanical properties of the fiber reinforced plastic plate.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tononishi (U.S. Patent Application No. 2017/0244081) in view of Kim (U.S. Patent Application No. 2011/0135985) as applied to claim 1 above, and further in view of Melack et al. (U.S. Patent Application No. 2018/0083306, hereafter referred to as Melack-306).
Modified Tononishi does not teach of providing a friction-reducing coating between the housing and cell module (claim 7) wherein the material is formed of polytetrafluorethylene (claim 8).
Melack-306 disclosed providing a low-friction dielectric coating 702/802 between a housing structure and a battery module inserted into a receiving area of the housing (para. [0042]).  The low-friction material may be coated such as a paint (para. [0042], applied to claim 7).  The low-friction material can be a number of materials including polytetrafluoroethylene (para. [0042], applied to claim 8). The low-friction coating allowed for the cell arrangement to easily slide into the can.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery of modified Tononishi to include a low-friction dielectric coating such as polytetrafluoroethylene between a housing structure and a battery module as taught by Melack-306 since it would have allowed for the cell arrangement to easily slide into the can.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application No. 2015/0214570 disclosed providing a single component between a stack of batteries and surrounding housing.  U.S. Patent Application No. 2016/0197385 similarly discloses providing a single component between a stack of batteries and surrounding housing.  U.S. Patent Application No. 2016/0308180 discloses providing outer cushion members 41 and inner metal plates 30 between a cell stack and outer housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725